                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


Turbine Generation Services LLC et al                    Case No. 6:19-CV-01257

Versus                                                     Judge Michael J Juneau

General Electric Co et al                    Magistrate Judge Carol B Whitehurst


                                        ORDER

      Before the Court is a Motion to Compel Production of Documents from Lucy

G. Sikes, in her Capacity as Chapter 7 Trustee for the Estate of Turbine Generation

Services, LLC (“Trustee”) filed by GE Oil & Gas, Inc. (“GEOG”) and General

Electric Company (“GE”) (collectively known as “GE Defendants”) [Rec. Doc. 6],

a Memorandum in Opposition filed by the Trustee [Rec. Doc. 18], Memorandum in

Opposition filed by filed by Turbine Powered Technology L.L.C. (“TPT”) [Rec.

Doc. 19] and a Reply filed by the GE Defendants. The Court previously granted a

Joint Motion to Submit Documents to Court for In Camera Review by the parties,

the Trustee, Turbine Generation Services, L.L.C. (“TGS”), TPT and GE. [Rec. Docs.

29, 30].

      I.    Factual Background

      While the complex background of this action involves a number of lawsuits,

the Court will summarize the pertinent facts based on the record as follows.
      TGS and the GE Defendants began discussions regarding a joint venture in

September 2012. During the joint venture negotiations, the GE Defendants entered

into an agreement with TPT in which TPT would be TGS’ supplier of turbine

technology for the joint venture. To that effect, TPT and TGS entered into

manufacturing, sales and licensing agreements. The GE Defendants committed to

funding the joint venture. Nonetheless, TGS was required to sign a Promissory Note

with the GE Defendants for a $25 million investment in furtherance of the joint

venture. The Note included a “Term Sheet” stating the agreed upon role of TPT in

the manufacturing process. Ultimately, in 2013, the GE Defendants failed to fund

the joint venture and called in TGS’s obligation on the note. Throughout this period,

TPT had continued to perform its obligations under the agreements. After

renouncing the joint venture agreement, the GE Defendants refused to perform the

assurances and obligations made to TPT.

      On April 7, 2014, GEOG filed suit against TGS in this court, Case No. 6:14-

cv-00760, seeking to collect on the note, enforce a guaranty and security agreement,

and obtain turnover of collateral. TGS filed a Third-Party Complaint against GE. In

May 2015, the court dismissed the action without prejudice for lack of diversity

jurisdiction.

      After dismissal from this court for lack of jurisdiction, in May, 2015, TGS

sued the GE Defendants in the Fifteenth Judicial District Court, Parish of Lafayette,

                                          2
State of Louisiana, Case No. 2015-2642. TGS alleged declaratory relief, breach of

fiduciary duty, breach of contract, intentional/negligent misrepresentation,

detrimental reliance, fraud and fraud in the inducement, breach of agreement and

specific performance. (“TGS Suit”).

      In June 2015, the GE Defendants filed suit against TGS to collect on the

promissory note in the Supreme Court in the State of New York, County of New

York, Docket No. 652296/2015. GE obtained a judgment against TGS in the amount

of almost $40 million.

      On November 12, 2015, before the New York state court judgment, TPT filed

suit against TGS and the GE Defendants in the Fifteenth Judicial District Court,

Parish of Lafayette, State of Louisiana, Case No. 2015-5661. In the suit against TGS,

TPT alleged breach of contract based upon the written manufacturing agreement

between them. TPT brought claims of intentional and negligent misrepresentation,

detrimental reliance, LUPTA unjust enrichment and breach of an unwritten contract

against the GE Defendants alleging that their actions caused TGS to default on its

contractual obligations to TPT under their agreement. (“TPT Suit”). The TGS Suit

and the TPT Suit were ultimately consolidated on April 18, 2016. Turbine

Generation Services, LLC v. GE Oil & Gas, Inc., Case No. 2015-2642-D.




                                         3
         TGS filed for bankruptcy in the Western District of Louisiana on July 30,

2018. In re Turbine Generation Services, LLC, Case No. 18-50942, (Bankr. W.D.

La. Oct. 11, 2018). The GE Defendants filed a Notice of Removal of this case on

October 22, 2018, asserting bankruptcy jurisdiction as the only ground for removal.

         On November 13, 2018, TPT filed a motion for abstention and remand in the

bankruptcy court. On December 4, 2018, the GE Defendants moved the district court

to withdraw the reference of the Adversary Proceeding to the Bankruptcy Court

based upon the GE Defendant’s right to a jury trial. On December 12, 2018, the GE

Defendants filed an ex parte motion for leave to amend their notice of removal, to

add diversity as an additional basis for removal pursuant to 28 U.S.C. §§ 1332 and

1446(c)(1). On January 4, 2019, the bankruptcy court granted the GE Defendants’

amended notice of removal to add diversity as an additional basis for removal to this

court.

         The district court denied the GE Defendants’ motion to withdraw the

reference on February 14, 2019. On August 21, 2019, the bankruptcy court granted

TPT’s motion for abstention from further action in the Adversary Proceeding. The

bankruptcy court agreed that this Court is the proper and appropriate court to

determine the diversity of citizenship and fraudulent joinder issues.

         The GE Defendants re-filed the motion to withdraw the reference from the

Bankruptcy Court on September 23, 2019, thereby opening the instant action. In

                                          4
their motion, the GE Defendants contended that diversity jurisdiction exists in this

Court, as the non-diverse defendant, TGS, was joined improperly as a defendant by

TPT for the purpose of manipulating diversity jurisdiction. R. 1. The district judge

granted the motion to withdraw the reference on November 14, 2019. R. 17. TPT

refiled its Motion To Remand in this Court on January 31, 2020, denying the GE

Defendants’ contentions of diversity jurisdiction. R. 40.

        The GE Defendants filed the instant Motion To Compel Production of

Documents from Lucy G. Sikes, in her Capacity as Chapter 7 Trustee for the Estate

of Turbine Generation Services, LLC.1

        II.      Procedural Background

        On October 18, 2019, the GE Defendants filed a Motion to Compel Production

of Documents from the Trustee, R. 6, seeking documents requested by the GE

Defendants—in their September 30, 2019 subpoena. The Trustee withheld the

requested documents on the basis of Louisiana’s common interest privilege. On

November 19, 2019, the Trustee filed an Opposition to Motion to Compel on the

basis of the common interest privilege, R. 18. TPT filed its opposition to the Motion

to Compel on November 20, 2019 concurring with the Trustee’s reliance on the



1
  While this case was pending in the bankruptcy court, the GE Defendants issued a subpoena to the Trustee on July 1,
2019. The Trustee produced a privilege log claiming a common interest privilege pursuant to Louisiana Code of
Evidence article 5069B)(3). The GE Defendants moved to compel production of the documents. The bankruptcy court
judge denied the motion as moot upon abstaining from the case. The GE Defendants refiled the instant motion after
removal to this court.
                                                         5
common interest privilege. R. 19. GE file a reply. R. 24. Thereafter, the parties filed

a joint motion for in camera review based on the common interest privilege, in which

they agreed that the Court’s in camera inspection and review of the documents that

the Trustee withheld will assist the Court in resolving the discovery dispute at issue.

      III.    Arguments of the Parties

      In the motion to compel, GE argues that because “procedurally” TPT is a

plaintiff and TGS is a defendant they cannot legitimately claim a common legal

interest, and therefore, neither can the Trustee. In particular, GE argues that TPT

cannot claim that it intended on pursuing TGS for its wrongful, injurious acts against

TPT, but now claim that TPT and TGS’s real intent was to pursue their alleged

“common enemy” — GE. The GE Defendants also contend that TPT waived any

such privilege. Finally, they contend that the Trustee failed to produce any

documents or communications with some of TGS’s lawyers.

      The Trustee maintains that TPT and TGS’s common interest privilege existed

the moment their interests aligned against the GE Defendants which was the point

of the GE Defendants’ alleged breach. The Trustee maintains she has properly

asserted the privilege. Finally, the Trustee asserts she has produced all responsive,

non-duplicative, non-privileged documents that she received from all of TGS’s

attorneys.




                                          6
         In its response to the motion, TPT incorporates the Trustee’s Opposition

Memorandum, R. 18, and attaches the declaration of Holden Hoggatt, R. 19, 19-1.

         IV.       Law and Analysis

         While the GE Defendants state that Louisiana’s law of attorney-client

privilege is materially similar to federal law, the parties do not dispute the Trustee

relied on the Louisiana common interest privilege in withholding the documents at

issue.2 Rather, the GE Defendants dispute that the common interest privilege applies

at all in this case. The Court will therefore consider whether the Trustee correctly

relied on the Louisiana common interest privilege in her response to the subpoena

and motion to compel.

         Because this case is in federal court by way of diversity jurisdiction, under

Rule 501 of the Federal Rules of Evidence, it is the Louisiana law of privileges that

applies to evidentiary disputes. Excess Ins. Co., Ltd. v. Saunee, 1996 WL 409224, at

*3 (E.D.La.,1996). The “common interest” privilege, which is codified in Article

506 of the Louisiana Code of Evidence provides in pertinent part:

       A client has a privilege to refuse to disclose, and to prevent another person
       from disclosing, a confidential communication, whether oral, written, or
       otherwise, made for the purpose of facilitating the rendition of
       professional legal services to the client ... when the communication is. . .
       .



2
  In applying Louisiana law, the Trustee relies on the GE Defendants’ removal of this action based on diversity. Even
though the basis of the pending motion for remand is lack of diversity jurisdiction, for purposes of this motion only,
the Court will consider the issue based on it coming before the Court by way of diversity jurisdiction.
                                                          7
     [b]y the client or his lawyer, or a representative of either, to a lawyer, or
     representative of a lawyer, who represents another party concerning a
     matter of common interest.

     ...

     The privilege may be claimed by the client, the client's agent or legal
     representative, or the successor, trustee, or similar representative of a
     client....

La. Code Evid. art. 506(B)(3), D.

      “The obvious implication of this exception is that there does exist a

privilege for a communication which is relevant to a matter of common interest

between or among two or more clients when not subsequently offered by one

client against the other in a civil action. This is consistent with the general rule

as to ‘joint client’ privileges, which is that they may not be waived by only one

of the participating clients.” Excess Insurance, 1996 WL 409224, at *3 (citing

In re Auclair, 961 F.2d 65, 70 (5th Cir.1992).

      The GE Defendants extensively argue that because TPT sued TGS for

breach of a manufacturing agreement related to the joint venture with the GE

Defendants, they cannot “claim to be adversaries in the lawsuit but also claim

a common legal interest for purposes of avoiding the production of their

colluding communications.” R. 6-1, pp. 7-8. The GE Defendants rely on

Illinois Union Insurance Co. v. Louisiana Health Service and Indemnity Co.,

2017 WL 2955355, at *7 (E.D.La., 2017) as a case similar to this one because

                                            8
the interest of TPT as plaintiff is purportedly antagonistic to the interest of TGS

as a defendant. In that case, Illinois Union as the insurer of Blue Cross, denied

coverage to Blue Cross, its insured, and refused to defend it. Under those facts,

the court concluded that the two companies did not share a common interest.

While Illinois Union may be similar to the lawsuit between TPT and TGS for

breach of contract and the issues related thereto, the Trustee asserts that the

common interest privilege she has asserted is based on the issues and claims

under which TGS and TPT are aligned on the same grounds set forth against

the GE Defendants in the TGS suit and in the TPT suit. Under those

circumstances, Illinois Union, provides no support for the GE Defendants’

contention that the Trustee has no common interest privilege. The Court agrees.

      The GE Defendants also rely on Ferko v. National Association for Stock

Car Auto Racing, Inc., in support of their position that TPT and TGS cannot

claim to be adversaries in a lawsuit and also claim a common legal interest. Id.,

219 F.R.D. 403 (E. D. Tex. 2003). In Ferko, the court reconsidered its denial

of a motion to quash NASCAR's subpoena filed by plaintiffs, shareholders of

Speedway Motorsports, Inc. The court examined “whether a shareholder

plaintiff and a corporation share a common legal interest in a shareholder

derivative lawsuit[.]” Id. at 405-406. The court concluded that plaintiffs' and

Speedway's similarity of interests did not constitute a common legal interest, in

                                           9
part because “[t]he legal interests of Ferko and Speedway diverged

immediately when Speedway refused Ferko's demand to sue NASCAR.” Id. at

406. Furthermore, the court characterized the corporation’s recovery of

damages and the shareholder plaintiffs’ recovery of attorney fees as a shared

commercial interest which did not trigger the common interest doctrine. Id. at

406 n.1.

      The Court finds that GE’s reliance on Ferko in support of its position

that TPT and TGS are adversaries and as such cannot also claim common

interest is inapposite to this case. Here, while TPT has a lawsuit against TGS,

it is also aligned with TGS as to its suit against the GE Defendants based on

the facts presented in this dispute. Moreover, in addition to the lack of

similarity of facts, the Ferko court relied solely on federal law.

      The Trustee further points out that while the court’s decision in Mack

Energy Co. v. Red Stick Energy, L.L.C., 2019 WL 4752110, at *4 (W.D.La.,

2019) is also distinguishable from the instant case, it is instructive. In Red Stick,

the court held that the common interest privilege did not apply to

communication during negotiations in which plaintiff and defendant were

adverse. Here, however, the Trustee confirms that she is only asserting the

privilege as to communications made in furtherance of matters on which TGS

and TPT were aligned.

                                           10
      The GE Defendants further argue that no privilege can exist prior to the

establishment of the common interest agreement created by TPT and TGS in

written correspondence dated January 7, 2016. Article 506(B)(3), however,

contains no requirement that an explicit agreement exist for the common

interest privilege to arise. Instead, the statute instructs that the privilege exists

by operation of law where certain facts are present. In J. Caldarera & Co., Inc.

v. Ernest N. Morial Exhibition Hall Authority, 2019 WL 3719544, at *4

(La.App. 4 Cir., 2019), the court determined that parties are entitled to the

common interest privilege when their interests align. The Trustee represents

that while TGS and TPT shared a common interest as of January 7, 2016, the

date of the written correspondence, the statute instructs that their common

interest actually began the moment their interests aligned against GE – when

GE allegedly breached its obligations and fiduciary duty leading to TGS’s

default on its exclusive contract with TPT – actions prior to the GE Defendants

filing suit against TGS on April 7, 2014

      Finally, the GE Defendants assert that even if TGS and TPT could claim

a common interest privilege, TPT has waived any such privilege by making a

partial production of allegedly privileged communications without explicitly

claiming the privilege. Citing Excess Insurance, the Trustee argues that even if

TPT has waived its privilege to any of the communications within the Trustee’s

                                           11
privilege log, any such waiver by TPT is not sufficient to waive the Trustee’s

right to assert the common interest privilege as to those communications. See

Excess Insurance, 1996 WL 409224, at *3 (citing In re Auclair, 961 F.2d at 70)

(“the general rule as to ‘joint client’ privileges is that they may not be waived

by only one of the participating clients.”) Rather, the Trustee states, “‘[u]nder

the common interest rule, waiver of the privilege requires the consent of all

parties who share the privilege.’” See BCR Safeguard Holding, L.L.C. v.

Morgan Stanley Real Estate Advisor, Inc., 2013 WL , at *11 (E.D. La. Aug. 15,

2013) rev’d on other grounds, 614 Fed. App’x 690 (5th Cir. 2015) (quoting

Killebrew v. City of Greenwood, 1997 WL 208140, at *2 (N.D.Miss. Apr.11,

1997)). Finally, the Trustee notes that Louisiana Code of Evidence article

502(C) provides that “[w]here two or more persons are joint holders of a

privilege, a waiver of the right of one joint holder to claim the privilege does

not affect the right of another joint holder to claim the privilege.” La. Code

Evid. art. 502(C).

      Based on the above statute and jurisprudence, the Court finds that any

waiver of the common interest privilege by TPT did not affect the right of the

Trustee to claim the privilege.

      As to the GE Defendants’ contentions that the Trustee failed to produce

any documents or communications with the ten TGS attorneys they have listed,

                                         12
the Trustee represents that she produced to the GE Defendants all responsive,

non-duplicative, nonprivileged documents in her possession that she received

from each of TGS’s attorneys, including those listed in the GE Defendants’

Motion to Compel. In further responding, the Trustee specifically explains her

actions taken with regard to production as to the attorneys in 1) the Provost

Umphrey Law Firm, 2) The Steffes Firm, LLC, 3) Babineaux, Poche, Anthony

& Slavic, LLC, 4) Mintz & Gold, LLP, 5) Cohen & Gressor, and 6) Phillips

Lytle, LLP. Thus, the Trustee has sought the production of all requested

documents from the attorneys listed by the GE Defendants and has provided

the responsive, non-privileged documents in her possession to the GE

Defendants.

      In summary, after extensive in camera review of the documents outlined

in the privilege logs and withheld by the Trustee under the Louisiana common

interest doctrine and consideration of the GE Defendants’ arguments, the Court

finds that the documents represent communications between the parties’

lawyers and/or their or their lawyers’ representatives and pertain to their

aligned common interests. The Trustee properly relied on the Louisiana

common interest doctrine in withholding the documents at issue from

production. Accordingly,




                                        13
      IT IS ORDERED that the Motion To Compel Production of Documents

from Lucy G. Sikes, in her Capacity as Chapter 7 Trustee for the Estate of

Turbine Generation Services, LLC filed by GE Oil & Gas, Inc. and General

Electric Company [Rec. Doc. 6] is DENIED.

      THUS DONE AND SIGNED this 13th day of March, 2020 at Lafayette,

Louisiana.




                                      14
